Settle, J.
The proceedings in this fction which was commenced before a Justice of the Peace, have been very irregular. The bond filed before the Justice for the appeal to the Superior Court bears no date, and “ it does not appear at what stage of the case the said bond was filed nor does it appear clearly, when or how the case got upon the docket of the Superior Court. The order for the writ of recordari was made upon the motion of the plaintiff without notice to the defendant, and without any petition or affidavit setting forth the grounds upon which it should be issued.
Nor are we yet informed whether the object of the recordari was to have a re-trial of the merits, and thus answer the purposes of an appeal, or to operate as a writ of error or writ of false judgment, and reverse judgment for error.
As there áre no errors upon the face of the record, and none have been assigned, of which the plaintiff can complain, let it be certified that there is no error in the order of the Superior Court dismissing the proceedings. Leatherwood v. Moody, 3 Ired., 129.
Per Cueiam. Judgment affirmed.